
	
		II
		110th CONGRESS
		2d Session
		S. 3100
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require early voting in Federal elections, to prohibit
		  restrictions on absentee voting in Federal elections, to establish a grant
		  program to promote voting by mail, and for other purposes. 
	
	
		1.Short
			 title, table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Voting Opportunities and
			 Integrity in the Conduct of Elections Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title, table of
				contents.
					TITLE I—Early voting
					Sec. 101. Early voting.
					Sec. 102. Standards for early voting.
					TITLE II—Absentee ballots on demand
					Sec. 201. Absentee ballots on demand.
					TITLE III—Vote by mail
					Sec. 301. Definitions.
					Sec. 302. Vote by mail grant program.
					Sec. 303. Study on implementation of mail-in voting for
				elections.
					TITLE IV—Vote verification
					Sec. 401. Promoting accuracy, integrity, and security through
				voter-verified permanent paper ballot.
					Sec. 402. Enhancement of enforcement of Help America Vote Act
				of 2002.
					Sec. 403. Requirement for mandatory manual audits by hand
				count.
					Sec. 404. Repeal of exemption of Election Assistance Commission
				from certain Government contracting requirements.
					Sec. 405. Effective date.
					TITLE V—Voter registration
					Sec. 501. Grants for pre-registration of voters.
					Sec. 502. Grants for automatic re-registration of voters
				changing residence.
					Sec. 503. Interoperability of voter registration
				databases.
					Sec. 504. Clarification of standards for determining matching
				of information provided with applications.
					TITLE VI—Voter caging
					Sec. 601. Prohibition on voter caging.
				
			IEarly
			 voting
			101.Early voting
				(a)Requirements
					(1)In generalTitle III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended—
						(A)by redesignating sections 304 and 305 as
			 sections 305 and 306, respectively, and
						(B)by inserting after section 303 the
			 following new section:
							
								304.Early voting
									(a)In generalDuring the 15-day period (or, at the option
				of the State, a longer period) which ends on the date of an election for
				Federal office, each State shall allow individuals to vote in the election in a
				similar manner to the manner in which voting is allowed in person at the
				polling place on the date of such election.
									(b)Minimum Early Voting
				RequirementsEach polling
				place which allows voting prior to the day of a Federal election pursuant to
				subsection (a) shall—
										(1)allow such voting for no less than 4 hours
				on each day (other than Sunday); and
										(2)have minimum uniform hours each day for
				which such voting occurs.
										(c)Effective
				dateEach State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1,
				2010.
									.
						(b)Conforming amendmentSection 401 of such Act (42 U.S.C. 15511)
			 is amended by striking and 303 and inserting 303, and
			 304.
				(c)Clerical amendmentThe table of contents of such Act is
			 amended—
					(1)by redesignating the items relating to
			 sections 304 and 305 as relating to sections 305 and 306, respectively,
			 and
					(2)by inserting after the item relating to
			 section 303 the following new item:
						
							
								Sec. 304. Early
				voting.
							
							.
					102.Standards for early voting
				(a)In generalTitle II of such Act (42 U.S.C. 15321 et
			 seq.) is amended by adding at the end the following new subtitle:
					
						EGuidance and
				standards
							298.Standards for early voting
								(a)Standards
									(1)In generalThe Commission shall issue standards for
				the administration of voting prior to the day scheduled for a Federal
				election.
									(2)Standards for polling placesSuch standards shall include the
				nondiscriminatory geographic placement of polling places at which such voting
				occurs and the public listing of the date, time, and location of polling places
				no earlier than 10 days before the date on which such voting begins.
									(3)ConsultationSuch standards shall be developed in
				consultation with civil rights, voting rights, and voting protection
				organizations, State and local election officials, and other interested members
				of the community.
									(b)DeviationThe standards described in subsection (a)
				shall permit States, upon giving reasonable public notice, to deviate from any
				requirement in the case of unforeseen circumstances such as a natural disaster
				or a terrorist
				attack.
								.
				(b)Conforming amendmentSection 202 of such Act (42 U.S.C. 15322)
			 is amended—
					(1)by redesignating paragraphs (5) and (6) as
			 paragraphs (6) and (7); and
					(2)by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)carrying out the duties described under
				subtitle
				E;
							.
					(c)Clerical amendmentThe table of contents of such Act is
			 amended by inserting after the item relating to section 296 the
			 following:
					
						
							Subtitle E—Guidance and standards
							Sec. 298. Standards for early
				voting.
						
						.
				IIAbsentee ballots
			 on demand
			201.Absentee
			 ballots on demand
				(a)In
			 generalTitle III of the Help
			 America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by this Act, is
			 amended—
					(1)by redesignating sections 305 and 306 as
			 sections 306 and 307, respectively, and
					(2)by inserting after section 304 the
			 following new section: by adding at the end the following new section:
						
							305.Absentee
				ballots on demand
								(a)Absentee
				votingEach State shall permit any person who is otherwise
				qualified to vote in an election for Federal office to vote in such election in
				a manner other than in person, and shall not impose any additional conditions
				or restrictions on absentee voting other than a reasonable deadline for
				requesting and returning the ballot.
								(b)Submission and
				processingAny ballot cast under subsection (a) shall be
				submitted and processed in the manner provided for absentee ballots under State
				law.
								(c)Effective
				dateEach State and jurisdiction shall be required to comply with
				the requirements of this section on and after January 1,
				2010.
								.
					(b)Conforming
			 amendmentSection 401 of such Act (42 U.S.C. 15511), as amended
			 by this Act, is amended by striking and 304 and inserting
			 304, and 305.
				(c)Clerical amendmentThe table of contents of such Act, as
			 amended by this Act, is amended—
					(1)by redesignating the items relating to
			 sections 305 and 306 as relating to sections 306 and 307, respectively,
			 and
					(2)by inserting after the item relating to
			 section 304 the following new item:
						
							
								Sec. 305. Absentee ballots on
				demand.
							
							.
					IIIVote by
			 mail
			301.DefinitionsIn this title:
				(1)ElectionThe term election means any
			 general, special, primary, or runoff election.
				(2)Participating StateThe term participating State
			 means a State receiving a grant under the Vote by Mail grant program under
			 section 402.
				(3)Residual vote rateThe term residual vote rate
			 means the sum of all votes that cannot be counted in an election (overvotes,
			 undervotes, and otherwise spoiled ballots) divided by the total number of votes
			 cast.
				(4)StateThe term State means a State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, or a territory or possession of the United States.
				(5)Voting systemThe term voting system has the
			 meaning given such term under section 301(b) of the Help America Vote Act of
			 2002 (42 U.S.C. 15481(b)).
				302.Vote by mail grant program
				(a)EstablishmentNot later than 270 days after the date of
			 enactment of this Act, the Election Assistance Commission shall establish a
			 Vote by Mail grant program (in this section referred to as the
			 program).
				(b)PurposeThe purpose of the program is to make
			 implementation grants to participating States solely for the implementation of
			 procedures for the conduct of all elections by mail at the State or local
			 government level.
				(c)Limitation on use of fundsIn no case may grants made under this
			 section be used to reimburse a State for costs incurred in implementing mail-in
			 voting for elections at the State or local government level if such costs were
			 incurred prior to the date of enactment of this Act.
				(d)ApplicationA State seeking to participate in the
			 program under this section shall submit an application to the Election
			 Assistance Commission containing such information, and at such time, as the
			 Election Assistance Commission may specify.
				(e)Amount and awarding of implementation
			 grants; duration of program
					(1)Amount of implementation grants
						(A)In generalSubject to subparagraph (B), the amount of
			 an implementation grant made to a participating State shall be, in the case of
			 a State that certifies that it will implement all elections by mail in
			 accordance with the requirements of subsection (f), with respect to—
							(i)the entire State, $2,000,000; or
							(ii)any single unit or multiple units of local
			 government within the State, $1,000,000.
							(B)Excess funds
							(i)In generalTo the extent that there are excess funds
			 in either of the first 2 years of the program, such funds may be used to award
			 implementation grants to participating States in subsequent years.
							(ii)Excess funds definedFor purposes of clause (i), the term
			 excess funds means any amounts appropriated pursuant to the
			 authorization under subsection (h)(1) with respect to a fiscal year that are
			 not awarded to a participating State under an implementation grant during such
			 fiscal year.
							(C)Continuing availability of funds after
			 appropriationAn
			 implementation grant made to a participating State under this section shall be
			 available to the State without fiscal year limitation.
						(2)Awarding of implementation grants
						(A)In generalThe Election Assistance Commission shall
			 award implementation grants during each year in which the program is
			 conducted.
						(B)One grant per StateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any participating State under
			 this section over the duration of the program.
						(3)DurationThe program shall be conducted for a period
			 of 3 years.
					(f)Requirements
					(1)Required proceduresA participating State shall establish and
			 implement procedures for conducting all elections by mail in the area with
			 respect to which it receives an implementation grant to conduct such elections,
			 including the following:
						(A)A process for recording electronically each
			 voter’s registration information and signature.
						(B)A process for mailing ballots to all
			 eligible voters.
						(C)The designation of places for the deposit
			 of ballots cast in an election.
						(D)A process for ensuring the secrecy and
			 integrity of ballots cast in the election.
						(E)Procedures and penalties for preventing
			 election fraud and ballot tampering, including procedures for the verification
			 of the signature of the voter accompanying the ballot through comparison of
			 such signature with the signature of the voter maintained by the State in
			 accordance with subparagraph (A).
						(F)Procedures for verifying that a ballot has
			 been received by the appropriate authority.
						(G)Procedures for obtaining a replacement
			 ballot in the case of a ballot which is destroyed, spoiled, lost, or not
			 received by the voter.
						(H)A plan for training election workers in
			 signature verification techniques.
						(I)Plans and procedures to ensure that voters
			 who are blind, visually-impaired, or otherwise disabled have the opportunity to
			 participate in elections conducted by mail and to ensure compliance with the
			 Help America Vote Act of 2002. Such plans and procedures shall be developed in
			 consultation with disabled and other civil rights organizations, voting rights
			 groups, State election officials, voter protection groups, and other interested
			 community organizations.
						(J)Plans and procedures to ensure the
			 translation of ballots and voting materials in accordance with section 203 of
			 the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a)).
						(K)Plans and
			 procedures to allow for voting in person at designated polling places.
						(g)Best practices, technical assistance, and
			 reports
					(1)In generalThe Election Assistance Commission
			 shall—
						(A)develop, periodically issue, and, as
			 appropriate, update best practices for conducting elections by mail;
						(B)provide technical assistance to
			 participating States for the purpose of implementing procedures for conducting
			 elections by mail; and
						(C)submit to the appropriate committees of
			 Congress—
							(i)annual reports on the implementation of
			 such procedures by participating States during each year in which the program
			 is conducted; and
							(ii)upon completion of the program conducted
			 under this section, a final report on the program, together with
			 recommendations for such legislation or administrative action as the Election
			 Assistance Commission determines to be appropriate.
							(2)ConsultationIn developing, issuing, and updating best
			 practices, developing materials to provide technical assistance to
			 participating States, and developing the annual and final reports under
			 paragraph (1), the Election Assistance Commission shall consult with interested
			 parties, including—
						(A)State and local election officials;
						(B)the United States Postal Service;
						(C)the Postal Regulatory Commission
			 established under section 501 of title 39, United States Code; and
						(D)voting rights groups, voter protection
			 groups, groups representing the disabled, and other civil rights or community
			 organizations.
						(h)Authorization of appropriations
					(1)GrantsThere are authorized to be appropriated to
			 award grants under this section, for each of fiscal years 2009 through 2011,
			 $6,000,000, to remain available without fiscal year limitation until
			 expended.
					(2)AdministrationThere are authorized to be appropriated to
			 administer the program under this section, $200,000 for the period of fiscal
			 years 2009 through 2011, to remain available without fiscal year limitation
			 until expended.
					(i)Rule of constructionNothing in this title may be construed to
			 authorize or require conduct prohibited under any of the following laws, or to
			 supersede, restrict, or limit the application of such laws:
					(1)The Help America Vote Act of 2002 (42
			 U.S.C. 15301 et seq.).
					(2)The Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.).
					(3)The Voting Accessibility for the Elderly
			 and Handicapped Act (42 U.S.C. 1973ee et seq.).
					(4)The Uniformed and Overseas Citizens
			 Absentee Voting Act(42 U.S.C. 1973ff et seq.).
					(5)The National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg et seq.).
					(6)The Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et seq.).
					(7)The Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.).
					303.Study on implementation of mail-in voting
			 for elections
				(a)Study
					(1)In generalThe Comptroller General of the United
			 States (in this section referred to as the Comptroller General)
			 shall conduct a study evaluating the benefits of broader implementation of
			 mail-in voting in elections, taking into consideration the annual reports
			 submitted by the Election Assistance Commission under section 402(g)(1)(C)(i)
			 before November 1, 2009.
					(2)Specific issues studiedThe study conducted under paragraph (1)
			 shall include a comparison of traditional voting methods and mail-in voting
			 with respect to—
						(A)the likelihood of voter fraud and
			 misconduct;
						(B)the accuracy of voter rolls;
						(C)the accuracy of election results;
						(D)voter participation in urban and rural
			 communities and by minorities, language minorities (as defined in section 203
			 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a)), and individuals with
			 disabilities and by individuals who are homeless or who frequently change their
			 official residences;
						(E)public confidence in the election
			 system;
						(F)the residual vote rate, including such rate
			 based on voter age, education, income, race, or ethnicity or whether a voter
			 lives in an urban or rural community, is disabled, or is a language minority
			 (as so defined); and
						(G)cost savings.
						(3)ConsultationIn conducting the study under paragraph
			 (1), the Comptroller General shall consult with interested parties,
			 including—
						(A)State and local election officials;
						(B)the United States Postal Service;
						(C)the Postal Regulatory Commission
			 established under section 501 of title 39, United States Code; and
						(D)voting rights groups, voter protection
			 groups, groups representing the disabled, and other civil rights or community
			 organizations.
						(b)ReportNot later than November 1, 2009, the
			 Comptroller General shall prepare and submit to the appropriate committees of
			 Congress a report on the study conducted under subsection (a), together with
			 such recommendations for legislation or administrative action as the
			 Comptroller General determines to be appropriate.
				IVVote
			 verification
			401.Promoting
			 accuracy, integrity, and security through voter-verified permanent paper
			 ballot
				(a)Ballot
			 Verification and Audit Capacity
					(1)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15481(a)(2)) is amended to read as follows:
						
							(2)Ballot
				verification and audit capacity
								(A)Voter-verified
				paper ballots
									(i)Verification(I)The voting system shall require the use of
				or produce an individual, durable, voter-verified, paper ballot of the voter’s
				vote that shall be created by or made available for inspection and verification
				by the voter before the voter’s vote is cast and counted. For purposes of this
				subclause, the term individual, durable, voter-verified, paper
				ballot includes (but is not limited to) a paper ballot marked by the
				voter for the purpose of being counted by hand or read by an optical scanner or
				other similar device, a paper ballot prepared by the voter to be mailed to an
				election official (whether from a domestic or overseas location), a paper
				ballot created through the use of a nontabulating ballot marking device or
				system, or, in the case of an election held before 2012, a paper ballot
				produced by a direct recording electronic voting machine, so long as in each
				case the voter is permitted to verify the ballot in a paper form in accordance
				with this subparagraph.
										(II)The
				voting system shall provide the voter with an opportunity to correct any error
				made by the system in the voter-verified paper ballot before the permanent
				voter-verified paper ballot is preserved in accordance with clause (ii).
										(III)The voting system shall not preserve
				the voter-verified paper ballots in any manner that makes it possible, at any
				time after the ballot has been cast, to associate a voter with the record of
				the voter’s vote.
										(ii)PreservationThe individual, durable, voter-verified,
				paper ballot produced in accordance with clause (i) shall be used as the
				official ballot for purposes of any recount or audit conducted with respect to
				any election for Federal office in which the voting system is used, and shall
				be preserved—
										(I)in the case of
				votes cast at the polling place on the date of the election, within the polling
				place in a secure manner; or
										(II)in any other
				case, in a secure manner which is consistent with the manner employed by the
				jurisdiction for preserving paper ballots in general.
										(iii)Manual audit
				capacity(I)Each paper ballot
				produced pursuant to clause (i) shall be suitable for a manual audit equivalent
				to that of a paper ballot voting system, and shall be counted by hand in any
				recount or audit conducted with respect to any election for Federal
				office.
										(II)In
				the event of any inconsistencies or irregularities between any electronic vote
				tallies and the vote tallies determined by counting by hand the individual,
				durable, voter-verified, paper ballots produced pursuant to clause (i), and
				subject to subparagraph (B), the individual, durable, voter-verified, paper
				ballots shall be the true and correct record of the votes cast.
										(B)Special rule for
				treatment of disputes when paper ballots have been shown to be
				compromised
									(i)In
				generalIn the event that—
										(I)there is any inconsistency between any
				electronic vote tallies and the vote tallies determined by counting by hand the
				individual, durable, voter-verified, paper ballots produced pursuant to
				subparagraph (A)(i) with respect to any election for Federal office; and
										(II)it is demonstrated by clear and convincing
				evidence (as determined in accordance with the applicable standards in the
				jurisdiction involved) in any recount, audit, or contest of the result of the
				election that the paper ballots have been compromised (by damage or mischief or
				otherwise) and that a sufficient number of the ballots have been so compromised
				that the result of the election could be changed,
										the
				determination of the appropriate remedy with respect to the election shall be
				made in accordance with applicable State law, except that the electronic tally
				shall not be used as the exclusive basis for determining the official certified
				vote tally.(ii)Rule for
				consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper
				ballots deemed compromised, if any, shall be considered in the calculation of
				whether or not the result of the election could be changed due to the
				compromised paper
				ballots.
									.
					(2)Conforming
			 amendment clarifying applicability of alternative language
			 accessibilitySection 301(a)(4) of such Act (42 U.S.C.
			 15481(a)(4)) is amended by inserting (including the
			 paper ballots required to be produced under paragraph (2) and the notices
			 required under paragraphs (7) and (13)(C) after voting
			 system.
					(3)Other conforming
			 amendmentsSection 301(a)(1) of such Act (42 U.S.C.
			 15481(a)(1)) is amended—
						(A)in subparagraph
			 (A)(i), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
						(B)in subparagraph
			 (A)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
						(C)in subparagraph
			 (A)(iii), by striking counted each place it appears and
			 inserting counted, in accordance with paragraphs (2) and (3);
			 and
						(D)in subparagraph
			 (B)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3).
						(b)Accessibility
			 and Ballot Verification for Individuals With Disabilities
					(1)In
			 generalSection 301(a)(3)(B) of such Act (42 U.S.C.
			 15481(a)(3)(B)) is amended to read as follows:
						
							(B)(i)satisfy the requirement of subparagraph (A)
				through the use of at least one voting system equipped for individuals with
				disabilities, including nonvisual and enhanced visual accessibility for the
				blind and visually impaired, at each polling place; and
								(ii)meet the requirements of subparagraph (A)
				and paragraph (2)(A) by using a system that—
									(I)allows the voter to privately and
				independently verify the permanent paper ballot through the presentation, in
				accessible form, of the printed or marked vote selections from the same printed
				or marked information that would be used for any vote counting or
				auditing;
									(II)ensures that the entire process of
				ballot verification and vote casting is equipped for individuals with
				disabilities, including nonvisual and enhanced visual accessibility for the
				blind and visually impaired; and
									(III)does not preclude the supplementary use
				of Braille or tactile ballots;
				and
									.
					(2)Specific
			 requirement of study, testing, and development of accessible ballot
			 verification mechanisms
						(A)Study and
			 reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.) is amended—
							(i)by
			 redesignating section 247 as section 248; and
							(ii)by
			 inserting after section 246 the following new section:
								
									247.Study and
				report on accessible ballot verification mechanisms
										(a)Study and
				ReportThe Director of the
				National Institute of Standards and Technology shall study, test, and develop
				best practices to enhance the accessibility of ballot verification mechanisms
				for individuals with disabilities, for voters whose primary language is not
				English, and for voters with difficulties in literacy, including best practices
				for the mechanisms themselves and the processes through which the mechanisms
				are used. In carrying out this section, the Director shall specifically
				investigate existing and potential methods or devices, including non-electronic
				devices, that will assist such individuals and voters in creating
				voter-verified paper ballots and presenting or transmitting the information
				printed or marked on such ballots back to such individuals and voters.
										(b)Coordination
				With Grants for Technology ImprovementsThe Director shall
				coordinate the activities carried out under subsection (a) with the research
				conducted under the grant program carried out by the Commission under section
				271, to the extent that the Director and Commission determine necessary to
				provide for the advancement of accessible voting technology.
										(c)DeadlineThe
				Director shall complete the requirements of subsection (a) not later than
				December 31, 2010.
										(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out subsection (a) $3,000,000, to remain available until
				expended.
										.
							(B)Clerical
			 amendmentThe table of contents of such Act is amended—
							(i)by
			 redesignating the item relating to section 247 as relating to section 248;
			 and
							(ii)by
			 inserting after the item relating to section 246 the following new item:
								
									
										Sec. 247. Study and report on accessible
				ballot verification
				mechanisms.
									
									.
							(3)Clarification of
			 accessibility standards under voluntary voting system guidanceIn
			 adopting any voluntary guidance under subtitle B of title III of the Help
			 America Vote Act with respect to the accessibility of the paper ballot
			 verification requirements for individuals with disabilities, the Election
			 Assistance Commission shall include and apply the same accessibility standards
			 applicable under the voluntary guidance adopted for accessible voting systems
			 under such subtitle.
					(c)Additional
			 Voting System Requirements
					(1)Requirements
			 describedSection 301(a) of such Act (42 U.S.C.
			 15481(a)) is amended by adding at the end the following new
			 paragraphs:
						
							(7)Instruction
				reminding voters of importance of verifying paper ballot
								(A)In
				generalThe appropriate election official at each polling place
				shall cause to be placed in a prominent location in the polling place which is
				clearly visible from the voting booths a notice, in large font print accessible
				to the visually impaired, advising voters that the paper ballots representing
				their votes shall serve as the vote of record in all audits and recounts in
				elections for Federal office, and that they should not leave the voting booth
				until confirming that such paper ballots accurately record their vote.
								(B)Systems for
				individuals with disabilitiesAll voting systems equipped for individuals
				with disabilities shall present or transmit in accessible form the statement
				referred to in subparagraph (A), as well as an explanation of the verification
				process described in paragraph (3)(B)(ii).
								(8)Prohibiting use
				of uncertified election-dedicated voting system technologies; disclosure
				requirements
								(A)In
				generalA voting system used
				in an election for Federal office in a State may not at any time during the
				election contain or use any election-dedicated voting system technology—
									(i)which has not been certified by the State
				for use in the election; and
									(ii)which has not been deposited with an
				accredited laboratory described in section 231 to be held in escrow and
				disclosed in accordance with this section.
									(B)Requirement for
				and restrictions on disclosureAn accredited laboratory under section 231
				with whom an election-dedicated voting system technology has been deposited
				shall—
									(i)hold the
				technology in escrow; and
									(ii)disclose
				technology and information regarding the technology to another person
				if—
										(I)the person is a
				qualified person described in subparagraph (C) who has entered into a
				nondisclosure agreement with respect to the technology which meets the
				requirements of subparagraph (D); or
										(II)the laboratory is
				required to disclose the technology to the person under State law, in
				accordance with the terms and conditions applicable under such law.
										(C)Qualified
				persons describedWith respect to the disclosure of
				election-dedicated voting system technology by a laboratory under subparagraph
				(B)(ii)(I), a qualified person is any of the following:
									(i)A
				governmental entity with responsibility for the administration of voting and
				election-related matters for purposes of reviewing, analyzing, or reporting on
				the technology.
									(ii)A
				party to pre- or post-election litigation challenging the result of an election
				or the administration or use of the technology used in an election, including
				but not limited to election contests or challenges to the certification of the
				technology, or an expert for a party to such litigation, for purposes of
				reviewing or analyzing the technology to support or oppose the litigation, and
				all parties to the litigation shall have access to the technology for such
				purposes.
									(iii)A person not
				described in clause (i) or (ii) who reviews, analyzes, or reports on the
				technology solely for an academic, scientific, technological, or other
				investigation or inquiry concerning the accuracy or integrity of the
				technology.
									(D)Requirements for
				nondisclosure agreementsA nondisclosure agreement entered into
				with respect to an election-dedicated voting system technology meets the
				requirements of this subparagraph if the agreement—
									(i)is
				limited in scope to coverage of the technology disclosed under subparagraph (B)
				and any trade secrets and intellectual property rights related thereto;
									(ii)does not prohibit
				a signatory from entering into other nondisclosure agreements to review other
				technologies under this paragraph;
									(iii)exempts from
				coverage any information the signatory lawfully obtained from another source or
				any information in the public domain;
									(iv)remains in effect
				for not longer than the life of any trade secret or other intellectual property
				right related thereto;
									(v)prohibits the use
				of injunctions barring a signatory from carrying out any activity authorized
				under subparagraph (C), including injunctions limited to the period prior to a
				trial involving the technology;
									(vi)is silent as to
				damages awarded for breach of the agreement, other than a reference to damages
				available under applicable law;
									(vii)allows
				disclosure of evidence of crime, including in response to a subpoena or
				warrant;
									(viii)allows the
				signatory to perform analyses on the technology (including by executing the
				technology), disclose reports and analyses that describe operational issues
				pertaining to the technology (including vulnerabilities to tampering, errors,
				risks associated with use, failures as a result of use, and other problems),
				and describe or explain why or how a voting system failed or otherwise did not
				perform as intended; and
									(ix)provides that the
				agreement shall be governed by the trade secret laws of the applicable
				State.
									(E)Election-dedicated
				voting system technology definedFor purposes of this paragraph:
									(i)In
				generalThe term
				election-dedicated voting system technology means the
				following:
										(I)The source code
				used for the trusted build and its file signatures.
										(II)A complete disk
				image of the pre-build, build environment, and any file signatures to validate
				that it is unmodified.
										(III)A complete disk
				image of the post-build, build environment, and any file signatures to validate
				that it is unmodified.
										(IV)All executable
				code produced by the trusted build and any file signatures to validate that it
				is unmodified.
										(V)Installation
				devices and software file signatures.
										(ii)ExclusionSuch term does not include
				commercial-off-the-shelf software and hardware defined under under
				the 2005 voluntary voting system guidelines adopted by the Commission under
				section 222.
									(9)Prohibition of
				use of wireless communications devices in voting systemsNo voting device upon which ballots are
				programmed or votes are cast or tabulated shall contain, use, or be accessible
				by any wireless, power-line, or concealed communication device, except that
				enclosed infrared communications devices which are certified for use in such
				device by the State and which cannot be used for any remote or wide area
				communications or used without the knowledge of poll workers shall be
				permitted.
							(10)Prohibiting
				connection of system or transmission of system information over the
				internet
								(A)In
				generalNo voting device upon which ballots are programmed or
				votes are cast or tabulated shall be connected to the Internet at any
				time.
								(B)Rule of
				constructionNothing contained in this paragraph shall be deemed
				to prohibit the Commission from conducting the studies under section 242 or to
				conduct other similar studies under any other provision of law in a manner
				consistent with this paragraph.
								(11)Security
				standards for voting systems used in Federal elections
								(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the election officials using
				such system meet the applicable requirements described in subparagraph
				(B).
								(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
									(i)The
				manufacturer and the election officials shall document the secure chain of
				custody for the handling of all software, hardware, vote storage media,
				ballots, and voter-verified ballots used in connection with voting systems, and
				shall make the information available upon request to the Commission.
									(ii)The manufacturer shall disclose to an
				accredited laboratory under section 231 and to the appropriate election
				official any information required to be disclosed under paragraph (8).
									(iii)After the appropriate election official has
				certified the election-dedicated and other voting system software for use in an
				election, the manufacturer may not—
										(I)alter such
				software; or
										(II)insert or use in
				the voting system any software not certified by the State for use in the
				election.
										(iv)At the request of
				the Commission—
										(I)the appropriate
				election official shall submit information to the Commission regarding the
				State’s compliance with this subparagraph; and
										(II)the manufacturer shall submit information
				to the Commission regarding the manufacturer’s compliance with this
				subparagraph.
										(C)Development and
				publication of best practices on documentation of secure chain of
				custodyNot later than August 1, 2010, the Commission shall
				develop and make publicly available best practices regarding the requirement of
				subparagraph (B)(i).
								(D)Disclosure of
				secure chain of custodyThe Commission shall make information
				provided to the Commission under subparagraph (B)(i) available to any person
				upon request.
								(12)Durability and
				readability requirements for ballots
								(A)Durability
				requirements for paper ballots
									(i)In
				generalAll voter-verified
				paper ballots required to be used under this Act (including the paper ballots
				provided to voters under paragraph (13)) shall be marked, printed, or recorded
				on durable paper.
									(ii)DefinitionFor
				purposes of this Act, paper is durable if it is capable of
				withstanding multiple counts and recounts by hand without compromising the
				fundamental integrity of the ballots, and capable of retaining the information
				marked, printed, or recorded on them for the full duration of a retention and
				preservation period of 22 months.
									(B)Readability
				requirements for machine-marked or printed paper ballotsAll voter-verified paper ballots completed
				by the voter through the use of a marking or printing device shall be clearly
				readable by the voter without assistance (other than eyeglasses or other
				personal vision enhancing devices) and by a scanner or other device equipped
				for individuals with disabilities.
								(13)Mandatory
				availability of paper ballots at polling places
								(A)Requiring
				ballots to be offered and provided
									(i)In
				generalThe appropriate election official at each polling place
				in any election for Federal office shall offer each individual who is eligible
				to cast a vote in the election at the polling place the opportunity to cast the
				vote using a pre-printed paper ballot which the individual may mark by hand and
				which is not produced by the direct recording electronic voting machine. The
				official shall provide the individual with the ballot and the supplies
				necessary to mark the ballot.
									(ii)Special rule
				for locations using DRE voting systemsIn the case of a polling
				place that uses a direct recording electronic voting device, if the individual
				accepts the offer to cast the vote using a paper ballot, the official shall
				ensure (to the greatest extent practicable) that the waiting period for the
				individual to cast a vote is not greater than the waiting period for an
				individual who does not agree to cast the vote using such a paper ballot under
				this paragraph.
									(B)Treatment of
				ballotAny paper ballot which
				is cast by an individual under this paragraph shall be counted and otherwise
				treated as a regular ballot for all purposes (including by incorporating it
				into the final unofficial vote count (as defined by the State) for the
				precinct) and not as a provisional ballot, unless the individual casting the
				ballot would have otherwise been required to cast a provisional ballot.
								(C)Posting of
				noticeThe appropriate election official shall ensure there is
				prominently displayed at each polling place a notice that describes the
				obligation of the official to offer individuals the opportunity to cast votes
				using a pre-printed paper ballot.
								(D)Training of
				election officialsThe chief State election official shall ensure
				that election officials at polling places in the State are aware of the
				requirements of this paragraph, including the requirement to display a notice
				under subparagraph (C), and are aware that it is a violation of the
				requirements of this title for an election official to fail to offer an
				individual the opportunity to cast a vote using a pre-printed paper
				ballot.
								.
					(2)Requiring
			 laboratories to meet standards prohibiting conflicts of interest as condition
			 of accreditation for testing of voting system hardware and software
						(A)In
			 generalSection 231(b) of such Act (42 U.S.C.
			 15371(b)) is amended by adding at the end the following new
			 paragraphs:
							
								(3)Prohibiting
				conflicts of interest; ensuring availability of results
									(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
										(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
										(ii)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
										(iii)the laboratory certifies that it will
				permit an expert designated by the Commission to observe any testing the
				laboratory carries out under this section; and
										(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
										(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public.
									(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
									(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs of
				the testing carried out in connection with the certification, decertification,
				and recertification of voting system hardware and software.
									(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software, based on the reasonable costs expected to be incurred by the
				accredited laboratories in carrying out the testing for various types of
				hardware and software.
									(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
										(i)the manufacturer
				submits a detailed request for the testing to the Commission; and
										(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
										(D)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under subparagraph (C), the Commission shall
				select at random (to the greatest extent practicable), from all laboratories
				which are accredited under this section to carry out the specific testing
				requested by the manufacturer, an accredited laboratory to carry out the
				testing.
									(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that the testing is completed, along with a copy of the
				results of the test as required under paragraph (3)(A)(iv), the Commission
				shall make a payment to the laboratory from the Testing Escrow Account
				established under subparagraph (A) in an amount equal to the applicable fee
				paid by the manufacturer under subparagraph (C)(ii).
									(5)Dissemination of
				additional information on accredited laboratories
									(A)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the testing.
									(B)Information on
				status of laboratoriesThe
				Commission shall promptly notify Congress, the chief State election official of
				each State, and the public whenever—
										(i)the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section;
										(ii)the Commission
				restores the accreditation of a laboratory under this section which has been
				revoked, terminated, or suspended; or
										(iii)the Commission
				has credible evidence of significant security failure at an accredited
				laboratory.
										.
						(B)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371)
			 is further amended—
							(i)in
			 subsection (a)(1), by striking testing, certification, and all
			 that follows and inserting the following: testing of voting system
			 hardware and software by accredited laboratories in connection with the
			 certification, decertification, and recertification of the hardware and
			 software for purposes of this Act.;
							(ii)in
			 subsection (a)(2), by striking testing, certification, and all
			 that follows and inserting the following: testing of its voting system
			 hardware and software by the laboratories accredited by the Commission under
			 this section in connection with certifying, decertifying, and recertifying the
			 hardware and software.;
							(iii)in
			 subsection (b)(1), by striking testing, certification, decertification,
			 and recertification and inserting testing; and
							(iv)in
			 subsection (d), by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
							(C)Deadline for
			 establishment of standards, escrow account, and schedule of
			 feesThe Election Assistance Commission shall establish the
			 standards described in section 231(b)(3) of the Help America Vote Act of 2002
			 and the Testing Escrow Account and schedule of fees described in section
			 231(b)(4) of such Act (as added by subparagraph (A)) not later than January 1,
			 2010.
						(D)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Election Assistance Commission such sums
			 as may be necessary to carry out the Commission’s duties under paragraphs (3)
			 and (4) of section 231 of the Help America Vote Act of 2002 (as added by
			 subparagraph (A)).
						(3)Special
			 certification of ballot durability and readability requirements for States not
			 currently using durable paper ballots
						(A)In
			 generalIf any of the voting systems used in a State for the
			 regularly scheduled 2008 general elections for Federal office did not require
			 the use of or produce durable paper ballots, the State shall certify to the
			 Election Assistance Commission not later than 90 days after the date of the
			 enactment of this Act that the State will be in compliance with the
			 requirements of sections 301(a)(2) and 301(a)(12) of the Help America Vote of
			 2002, as added or amended by this subsection, in accordance with the deadlines
			 established under this Act, and shall include in the certification the methods
			 by which the State will meet the requirements.
						(B)Certifications by
			 States that require changes to State lawIn the case of a State
			 that requires State legislation to carry out an activity covered by any
			 certification submitted under this paragraph, the State shall be permitted to
			 make the certification notwithstanding that the legislation has not been
			 enacted at the time the certification is submitted and such State shall submit
			 an additional certification once such legislation is enacted.
						(4)Grants for
			 research on development of election-dedicated voting system software
						(A)In
			 generalSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C.
			 15401 et seq.) is amended by adding at the end the following
			 new part:
							
								7Grants for research on development of
				election-dedicated voting system software
									297.Grants for
				research on development of election-dedicated voting system software
										(a)In
				GeneralThe Director of the National Science Foundation
				(hereafter in this part referred to as the Director) shall make
				grants to not fewer than 3 eligible entities to conduct research on the
				development of election-dedicated voting system software.
										(b)EligibilityAn
				entity is eligible to receive a grant under this part if it submits to the
				Director (at such time and in such form as the Director may require) an
				application containing—
											(1)certifications regarding the benefits of
				operating voting systems on election-dedicated software which is easily
				understandable and which is written exclusively for the purpose of conducting
				elections;
											(2)certifications
				that the entity will use the funds provided under the grant to carry out
				research on how to develop voting systems that run on election-dedicated
				software and that will meet the applicable requirements for voting systems
				under title III; and
											(3)such other
				information and certifications as the Director may require.
											(c)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section $1,500,000 for each of fiscal years 2010 and 2011, to remain
				available until
				expended.
										.
						(B)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to subtitle D of title II the
			 following:
							
								
									Part 7—Grants for research on development of
				election-dedicated voting system software
									Sec. 297. Grants for research on
				development of election-dedicated voting system
				software.
								
								.
						(d)Availability of
			 Additional Funding To Enable States To Meet Costs of Revised
			 Requirements
					(1)Extension of
			 requirements payments for meeting revised requirementsSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
						
							(4)For fiscal year 2010, $1,000,000,000,
				except that any funds provided under the authorization made by this paragraph
				shall be used by a State only to meet the requirements of title III which are
				first imposed on the State pursuant to the amendments made by section 401 of
				the Voting Opportunities and Integrity in the
				Conduct of Elections Act of 2008, or to otherwise modify or
				replace its voting systems in response to such
				amendments.
							.
					(2)Use of revised
			 formula for allocation of fundsSection 252(b) of such Act
			 (42 U.S.C.
			 15402(b)) is amended to read as follows:
						
							(b)State Allocation
				Percentage Defined
								(1)In
				generalExcept as provided in
				paragraph (2), the State allocation percentage for a State is the
				amount (expressed as a percentage) equal to the quotient of—
									(A)the voting age population of the State (as
				reported in the most recent decennial census); and
									(B)the total voting age population of all
				States (as reported in the most recent decennial census).
									(2)Special rule for
				payments for fiscal year 2010
									(A)In
				generalIn the case of the requirements payment made to a State
				for fiscal year 2010, the State allocation percentage for a State
				is the amount (expressed as a percentage) equal to the quotient of—
										(i)the sum of the
				number of noncompliant precincts in the State and 50 percent of the number of
				partially noncompliant precincts in the State; and
										(ii)the sum of the
				number of noncompliant precincts in all States and 50 percent of the number of
				partially noncompliant precincts in all States.
										(B)Noncompliant
				precinct definedIn this
				paragraph, a noncompliant precinct means any precinct (or
				equivalent location) within a State for which the voting system used to
				administer the regularly scheduled general election for Federal office held in
				November 2008 did not meet either of the requirements described in subparagraph
				(D).
									(C)Partially
				noncompliant precinct definedIn this paragraph, a partially
				noncompliant precinct means any precinct (or equivalent location) within
				a State for which the voting system used to administer the regularly scheduled
				general election for Federal office held in November 2008 met only one of the
				requirements described in subparagraph (D).
									(D)Requirements
				describedThe requirements
				described in this subparagraph with respect to a voting system are as
				follows:
										(i)The primary voting system required the use
				of or produced durable paper ballots (as described in section 301(a)(12)(A))
				for every vote cast.
										(ii)The voting system provided that the entire
				process of paper ballot verification was equipped for individuals with
				disabilities.
										.
					(3)Revised
			 conditions for receipt of fundsSection 253 of such Act
			 (42 U.S.C.
			 15403) is amended—
						(A)in subsection (a),
			 by striking A State is eligible and inserting Except as
			 provided in subsection (f), a State is eligible; and
						(B)by adding at the
			 end the following new subsection:
							
								(f)Special Rule for
				Fiscal Year 2010
									(1)In
				generalNotwithstanding any
				other provision of this part, a State is eligible to receive a requirements
				payment for fiscal year 2010 if, not later than 90 days after the date of the
				enactment of the Voting Opportunities and
				Integrity in the Conduct of Elections Act of 2008, the chief
				executive officer of the State, or designee, in consultation and coordination
				with the chief State election official—
										(A)certifies to the
				Commission the number of noncompliant and partially noncompliant precincts in
				the State (as defined in section 252(b)(2)); and
										(B)files a statement
				with the Commission describing the State’s need for the payment and how the
				State will use the payment to meet the requirements of title III (in accordance
				with the limitations applicable to the use of the payment under section
				257(a)(4)).
										(2)Certifications
				by States that require changes to State lawIn the case of a
				State that requires State legislation to carry out any activity covered by any
				certification submitted under this subsection, the State shall be permitted to
				make the certification notwithstanding that the legislation has not been
				enacted at the time the certification is submitted and such State shall submit
				an additional certification once such legislation is
				enacted.
									.
						(4)Permitting use
			 of funds for reimbursement for costs previously incurredSection
			 251(c)(1) of such Act (42 U.S.C. 15401(c)(1)) is amended
			 by striking the period at the end and inserting the following: , or as a
			 reimbursement for any costs incurred after November 2006 in meeting the
			 requirements of title III which are imposed pursuant to the amendments made by
			 section 401 of the Voting Opportunities and
			 Integrity in the Conduct of Elections Act of 2008 or in otherwise
			 upgrading or replacing voting systems in a manner consistent with such
			 amendments (so long as the voting systems meet any of the requirements that
			 apply with respect to elections for Federal office held in 2012 and each
			 succeeding year)..
					(5)Rule of
			 construction regarding States receiving other funds for replacing punch card,
			 lever, or other voting machinesNothing in the amendments made by
			 this subsection or in any other provision of the Help America Vote Act of 2002
			 may be construed to prohibit a State which received or was authorized to
			 receive a payment under title I or II of such Act for replacing punch card,
			 lever, or other voting machines from receiving or using any funds which are
			 made available under the amendments made by this subsection.
					(6)Rule of
			 construction regarding use of funds received in prior years
						(A)In
			 generalNothing contained in this Act or the Help America Vote
			 Act of 2002 may be construed to prohibit a State from using funds received
			 under title I or II of the Help America Vote Act of 2002—
							(i)to
			 purchase or acquire by other means a voting system that meets the requirements
			 of paragraphs (2) and (3) of section 301 of the Help America Vote Act of 2002
			 (as amended by this Act); or
							(ii)to
			 retrofit a voting system so that it will meet such requirements,
							in order
			 to replace or upgrade (as the case may be) voting systems purchased with funds
			 received under the Help America Vote Act of 2002 that do not require the use of
			 or produce paper ballots.(B)Waiver of
			 notice and comment requirementsThe requirements of subparagraphs
			 (A), (B), and (C) of section 254(a)(11) of the Help America Vote Act of 2002
			 shall not apply to any State using funds received under such Act for the
			 purposes described in clause (i) or (ii) of subparagraph (A).
						(7)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to fiscal years beginning with fiscal year 2010.
					(e)Effective Date
			 for New RequirementsSection 301(d) of such Act (42 U.S.C.
			 15481(d)) is amended to read as follows:
					
						(d)Effective
				Date
							(1)In
				generalExcept as provided in paragraph (2), each State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1, 2006.
							(2)Special rule for
				certain requirements
								(A)In
				generalExcept as provided in
				subparagraph (B), the requirements of this section which are first imposed on a
				State and jurisdiction pursuant to the amendments made by section 401 of the
				Voting Opportunities and Integrity in the
				Conduct of Elections Act of 2008 shall apply with respect to the
				regularly scheduled general election for Federal office held in November 2010
				and each succeeding election for Federal office.
								(B)Delay for
				jurisdictions using certain paper ballot printers or certain paper
				ballot-equipped accessible machines in 2006
									(i)DelayIn
				the case of a jurisdiction described in clause (ii), subparagraph (A) shall
				apply to the jurisdiction as if the reference in such subparagraph to
				the regularly scheduled general election for Federal office held in
				November 2010 and each succeeding election for Federal office were a
				reference to elections for Federal office occurring during 2012 and each
				succeeding year, but only with respect to the following requirements of
				this section:
										(I)Paragraph
				(3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification
				from the durable paper ballot).
										(II)Paragraph (12) of
				subsection (a) (relating to durability and readability requirements for
				ballots).
										(ii)Jurisdictions
				describedA jurisdiction
				described in this clause is—
										(I)a jurisdiction
				which used thermal reel-to-reel voter verified paper ballot printers attached
				to direct recording electronic voting machines for the administration of the
				regularly scheduled general election for Federal office held in November 2008
				and which will continue to use such printers (or other printers which meet the
				requirements of paragraph (3)(B)(ii)(I) and (II) of subsection (a)) attached to
				such voting machines for the administration of elections for Federal office
				held in years before 2012; or
										(II)a jurisdiction which used voting machines
				which met the accessibility requirements of paragraph (3) of subsection (a) (as
				in effect with respect to such election) for the administration of the
				regularly scheduled general election for Federal office held in November 2008
				and which used or produced a paper ballot, and which will continue to use such
				voting machines (or other voting machines which meet the requirements of this
				section) for the administration of elections for Federal office held in years
				before
				2012.
										.
				402.Enhancement of
			 enforcement of Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511)
			 is amended—
				(1)by striking
			 The Attorney General and inserting (a)
			 In General.—The
			 Attorney General; and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Filing of
				Complaints by Aggrieved Persons
							(1)In
				generalA person who is aggrieved by a violation of section 301,
				302, 303, 304, or 305 which has occurred, is occurring, or is about to occur
				may file a written, signed, notarized complaint with the Attorney General
				describing the violation and requesting the Attorney General to take
				appropriate action under this section. The Attorney General shall immediately
				provide a copy of a complaint filed under the previous sentence to the entity
				responsible for administering the State-based administrative complaint
				procedures described in section 402(a) for the State involved.
							(2)Response by
				Attorney GeneralThe Attorney General shall respond to each
				complaint filed under paragraph (1), in accordance with procedures established
				by the Attorney General that require responses and determinations to be made
				within the same (or shorter) deadlines which apply to a State under the
				State-based administrative complaint procedures described in section 402(a)(2).
				The Attorney General shall immediately provide a copy of the response made
				under the previous sentence to the entity responsible for administering the
				State-based administrative complaint procedures described in section 402(a) for
				the State involved.
							(c)Clarification of
				availability of private right of actionNothing in this section
				may be construed to prohibit any person from bringing an action under section
				1979 of the Revised Statutes of the United States (42 U.S.C. 1983)
				(including any individual who seeks to enforce the individual’s right to a
				voter-verified paper ballot, the right to have the voter-verified paper ballot
				counted in accordance with this Act, or any other right under subtitle A of
				title III) to enforce the uniform and nondiscriminatory election technology and
				administration requirements under sections 301, 302, 303, 304, and 305.
						(d)No effect on
				State proceduresNothing in this section may be construed to
				affect the availability of the State-based administrative complaint procedures
				required under section 402 to any person filing a complaint under this
				subsection.
						.
				403.Requirement for
			 mandatory manual audits by hand count
				(a)Mandatory Manual
			 AuditsTitle III of the Help America Vote Act of 2002
			 (42 U.S.C. 15481 et
			 seq.) is amended by adding at the end the following new
			 subtitle:
					
						CMandatory manual
				audits
							321.Requiring
				audits of results of elections
								(a)Requiring
				Audits
									(1)In
				generalIn accordance with this subtitle, each State shall
				administer, without advance notice to the precincts selected, audits of the
				results of elections for Federal office held in the State (and, at the option
				of the State or jurisdiction involved, of elections for State and local office
				held at the same time as such election) consisting of random hand counts of the
				voter-verified paper ballots required to be produced and preserved pursuant to
				section 301(a)(2).
									(2)Exception for
				certain electionsA State shall not be required to administer an
				audit of the results of an election for Federal office under this subtitle if
				the winning candidate in the election—
										(A)had no opposition
				on the ballot; or
										(B)received 80
				percent or more of the total number of votes cast in the election, as
				determined on the basis of the final unofficial vote count.
										(b)Determination of
				Entity Conducting Audits; Application of GAO Independence
				StandardsThe State shall administer audits under this subtitle
				through an entity selected for such purpose by the State in accordance with
				such criteria as the State considers appropriate consistent with the
				requirements of this subtitle, except that the entity must meet the general
				standards established by the Comptroller General and as set forth in the
				Comptroller General’s Government Auditing Standards to ensure the independence
				(including the organizational independence) of entities performing financial
				audits, attestation engagements, and performance audits.
								(c)References to
				Election AuditorIn this subtitle, the term Election
				Auditor means, with respect to a State, the entity selected by the State
				under subsection (b).
								322.Number of ballots
				counted under audit
								(a)In
				GeneralExcept as provided in
				subsection (b), the number of voter-verified paper ballots which will be
				subject to a hand count administered by the Election Auditor of a State under
				this subtitle with respect to an election shall be determined as
				follows:
									(1)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is less
				than 1 percent of the total votes cast in that election, the hand counts of the
				voter-verified paper ballots shall occur in at least 10 percent of all
				precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
									(2)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is greater
				than or equal to 1 percent but less than 2 percent of the total votes cast in
				that election, the hand counts of the voter-verified paper ballots shall occur
				in at least 5 percent of all precincts or equivalent locations (or alternative
				audit units used in accordance with the method provided for under subsection
				(b)) in the Congressional district involved (in the case of an election for the
				House of Representatives) or the State (in the case of any other election for
				Federal office).
									(3)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is equal
				to or greater than 2 percent of the total votes cast in that election, the hand
				counts of the voter-verified paper ballots shall occur in at least 3 percent of
				all precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
									(b)Use of
				Alternative MechanismNotwithstanding subsection (a), a State may
				adopt and apply an alternative mechanism to determine the number of
				voter-verified paper ballots which will be subject to the hand counts required
				under this subtitle with respect to an election, so long as the alternative
				mechanism uses the voter-verified paper ballots to conduct the audit and the
				National Institute of Standards and Technology determines that the alternative
				mechanism will be at least as statistically effective in ensuring the accuracy
				of the election results as the procedure under this subtitle.
								323.Process for
				administering audits
								(a)In
				GeneralThe Election Auditor of a State shall administer an audit
				under this section of the results of an election in accordance with the
				following procedures:
									(1)Within 24 hours
				after the State announces the final unofficial vote count (as defined by the
				State) in each precinct in the State, the Election Auditor shall determine and
				then announce the precincts or equivalent locations (or alternative audit units
				used in accordance with the method provided under section 322(b)) in the State
				in which it will administer the audits.
									(2)With respect to votes cast at the precinct
				or equivalent location on or before the date of the election (other than
				provisional ballots described in paragraph (3)), the Election Auditor shall
				administer the hand count of the votes on the voter-verified paper ballots
				required to be produced and preserved under section 301(a)(2)(A) and the
				comparison of the count of the votes on those ballots with the final unofficial
				count of such votes as announced by the State.
									(3)With respect to votes cast other than at
				the precinct on the date of the election (other than votes cast before the date
				of the election described in paragraph (2)) or votes cast by provisional ballot
				on the date of the election which are certified and counted by the State on or
				after the date of the election, including votes cast by absent uniformed
				services voters and overseas voters under the Uniformed and Overseas Citizens
				Absentee Voting Act, the Election Auditor shall administer the hand count of
				the votes on the applicable voter-verified paper ballots required to be
				produced and preserved under section 301(a)(2)(A) and the comparison of the
				count of the votes on those ballots with the final unofficial count of such
				votes as announced by the State.
									(b)Use of
				personnelIn administering the audits, the Election Auditor may
				utilize the services of the personnel of the State or jurisdiction, including
				election administration personnel and poll workers, without regard to whether
				or not the personnel have professional auditing experience.
								(c)LocationThe
				Election Auditor shall administer an audit of an election—
									(1)at the location
				where the ballots cast in the election are stored and counted after the date of
				the election or such other appropriate and secure location agreed upon by the
				Election Auditor and the individual that is responsible under State law for the
				custody of the ballots; and
									(2)in the presence
				of the personnel who under State law are responsible for the custody of the
				ballots.
									(d)Special rule in
				case of delay in reporting absentee vote countIn the case of a
				State in which the final count of absentee and provisional votes is not
				announced until after the expiration of the 7-day period which begins on the
				date of the election, the Election Auditor shall initiate the process described
				in subsection (a) for administering the audit not later than 24 hours after the
				State announces the final unofficial vote count for the votes cast at the
				precinct or equivalent location on or before the date of the election, and
				shall initiate the administration of the audit of the absentee and provisional
				votes pursuant to subsection (a)(3) not later than 24 hours after the State
				announces the final unofficial count of such votes.
								(e)Additional Audits
				if Cause Shown
									(1)In
				generalIf the Election Auditor finds that any of the hand counts
				administered under this section do not match the final unofficial tally of the
				results of an election, the Election Auditor shall administer hand counts under
				this section of such additional precincts (or equivalent jurisdictions) as the
				Election Auditor considers appropriate to resolve any concerns resulting from
				the audit and ensure the accuracy of the results.
									(2)Establishment
				and publication of procedures governing additional auditsNot later than August 1, 2010, each State
				shall establish and publish procedures for carrying out the additional audits
				under this subsection, including the means by which the State shall resolve any
				concerns resulting from the audit with finality and ensure the accuracy of the
				results.
									(f)Public
				Observation of AuditsEach
				audit conducted under this section shall be conducted in a manner that allows
				public observation of the entire process.
								324.Selection of
				precincts
								(a)In
				GeneralExcept as provided in
				subsection (c), the selection of the precincts in the State in which the
				Election Auditor of the State shall administer the hand counts under this
				subtitle shall be made by the Election Auditor on an entirely random basis
				using a uniform distribution in which all precincts in a Congressional district
				have an equal chance of being selected, in accordance with procedures adopted
				by the National Institute of Standards and Technology, except that at least one
				precinct shall be selected at random in each county.
								(b)Public
				SelectionThe random selection of precincts under subsection (a)
				shall be conducted in public, at a time and place announced in advance.
								(c)Mandatory
				Selection of Precincts Established Specifically for Absentee
				BallotsIf a State
				establishes a separate precinct for purposes of counting the absentee ballots
				cast in an election and treats all absentee ballots as having been cast in that
				precinct, and if the State does not make absentee ballots sortable by precinct
				and include those ballots in the hand count administered with respect to that
				precinct, the State shall include that precinct among the precincts in the
				State in which the Election Auditor shall administer the hand counts under this
				subtitle.
								(d)Deadline for
				Adoption of Procedures by CommissionThe National Institute of
				Standards and Technology shall adopt the procedures described in subsection (a)
				not later than March 31, 2010, and shall publish them in the Federal Register
				upon adoption.
								325.Publication of
				results
								(a)Submission to
				CommissionAs soon as
				practicable after the completion of an audit under this subtitle, the Election
				Auditor of a State shall—submit to the Commission the results of the audit, and
				shall include in the submission a comparison of the results of the election in
				the precinct as determined by the Election Auditor under the audit and the
				final unofficial vote count in the precinct as announced by the State and all
				undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled
				ballots, as well as a list of any discrepancies discovered between the initial,
				subsequent, and final hand counts administered by the Election Auditor and such
				final unofficial vote count and any explanation for such discrepancies, broken
				down by the categories of votes described in paragraphs (2) and (3) of section
				323(a).
								(b)Publication by
				CommissionImmediately after receiving the submission of the
				results of an audit from the Election Auditor of a State under subsection (a),
				the Commission shall publicly announce and publish the information contained in
				the submission.
								(c)Delay in
				certification of results by State
									(1)Prohibiting
				certification until completion of auditsNo State may certify the results of any
				election which is subject to an audit under this subtitle prior to—
										(A)to the completion of the audit (and, if
				required, any additional audit conducted under section 323(e)(1)) and the
				announcement and submission of the results of each such audit to the Commission
				for publication of the information required under this section; and
										(B)the completion of
				any procedure established by the State pursuant to section 323(e)(2) to resolve
				discrepancies and ensure the accuracy of results.
										(2)Deadline for
				completion of audits of Presidential electionsIn the case of an
				election for electors for President and Vice President which is subject to an
				audit under this subtitle, the State shall complete the audits and announce and
				submit the results to the Commission for publication of the information
				required under this section in time for the State to certify the results of the
				election and provide for the final determination of any controversy or contest
				concerning the appointment of such electors prior to the deadline described in
				section
				6 of title 3, United States Code.
									326.Payments to
				States
								(a)Payments for
				Costs of Conducting AuditsIn accordance with the requirements
				and procedures of this section, the Commission shall make a payment to a State
				to cover the costs incurred by the State in carrying out this subtitle with
				respect to the elections that are the subject of the audits conducted under
				this subtitle.
								(b)Certification of
				Compliance and Anticipated Costs
									(1)Certification
				requiredIn order to receive a payment under this section, a
				State shall submit to the Commission, in such form as the Commission may
				require, a statement containing—
										(A)a certification
				that the State will conduct the audits required under this subtitle in
				accordance with all of the requirements of this subtitle;
										(B)a notice of the reasonable costs incurred
				or the reasonable costs anticipated to be incurred by the State in carrying out
				this subtitle with respect to the elections involved; and
										(C)such other
				information and assurances as the Commission may require.
										(2)Amount of
				paymentThe amount of a
				payment made to a State under this section shall be equal to the reasonable
				costs incurred or the reasonable costs anticipated to be incurred by the State
				in carrying out this subtitle with respect to the elections involved, as set
				forth in the statement submitted under paragraph (1).
									(3)Timing of
				noticeThe State may not submit a notice under paragraph (1)
				until candidates have been selected to appear on the ballot for all of the
				elections for Federal office which will be the subject of the audits
				involved.
									(c)Timing of
				PaymentsThe Commission shall make the payment required under
				this section to a State not later than 30 days after receiving the notice
				submitted by the State under subsection (b).
								(d)Recoupment of
				OverpaymentsNo payment may be made to a State under this section
				unless the State agrees to repay to the Commission the excess (if any)
				of—
									(1)the amount of the
				payment received by the State under this section with respect to the elections
				involved; over
									(2)the actual costs
				incurred by the State in carrying out this subtitle with respect to the
				elections involved.
									(e)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Commission for fiscal year 2010 and each succeeding fiscal year $100,000,000
				for payments under this section.
								327.Exception for
				elections subject to recount under State law prior to certification
								(a)ExceptionThis subtitle does not apply to any
				election for which a recount under State law will commence prior to the
				certification of the results of the election, including but not limited to a
				recount required automatically because of the margin of victory between the 2
				candidates receiving the largest number of votes in the election, but only if
				each of the following applies to the recount:
									(1)The recount
				commences prior to the determination and announcement by the Election Auditor
				under section 323(a)(1) of the precincts in the State in which it will
				administer the audits under this subtitle.
									(2)If the recount
				would apply to fewer than 100 percent of the ballots cast in the
				election—
										(A)the number of
				ballots counted will be at least as many as would be counted if an audit were
				conducted with respect to the election in accordance with this subtitle;
				and
										(B)the selection of
				the precincts in which the recount will be conducted will be made in accordance
				with the random selection procedures applicable under section 324.
										(3)The recount for the
				election meets the requirements of section 323(f) (relating to public
				observation).
									(4)The State meets
				the requirements of section 325 (relating to the publication of results and the
				delay in the certification of results) with respect to the recount.
									(b)Clarification of
				Effect on Other RequirementsNothing in this section may be
				construed to waive the application of any other provision of this Act to any
				election (including the requirement set forth in section 301(a)(2) that the
				voter verified paper ballots serve as the vote of record and shall be counted
				by hand in all audits and recounts, including audits and recounts described in
				this subtitle).
								328.Effective
				dateThis subtitle shall apply
				with respect to elections for Federal office beginning with the regularly
				scheduled general elections held in November
				2010.
							.
				(b)Availability of
			 Enforcement Under Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511),
			 as amended by this Act, is amended—
					(1)in subsection (a),
			 by striking the period at the end and inserting the following: , or the
			 requirements of subtitle C of title III.;
					(2)in subsection
			 (b)(1), by striking 305 and inserting 305, or subtitle C
			 of title III,; and
					(3)in subsection (c)—
						(A)by striking
			 subtitle A and inserting subtitles A or C,
			 and
						(B)by striking the
			 period at the end and inserting the following: , or the requirements of
			 subtitle C of title III..
						(c)Guidance on Best
			 Practices for Alternative Audit Mechanisms
					(1)In
			 generalNot later than May 1,
			 2010, the Director of the National Institute for Standards and Technology shall
			 establish guidance for States that wish to establish alternative audit
			 mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added
			 by subsection (a)). Such guidance shall be based upon scientifically and
			 statistically reasonable assumptions for the purpose of creating an alternative
			 audit mechanism that will be at least as effective in ensuring the accuracy of
			 election results and as transparent as the procedure under subtitle C of title
			 III of such Act (as so added).
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out paragraph (1) $100,000, to remain available until expended.
					(d)Clerical
			 AmendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title III the following:
					
						
							Subtitle C—Mandatory Manual
				Audits
							Sec. 321. Requiring audits of results of
				elections.
							Sec. 322. Number of ballots counted under
				audit.
							Sec. 323. Process for administering
				audits.
							Sec. 324. Selection of
				precincts.
							Sec. 325. Publication of
				results.
							Sec. 326. Payments to States.
							Sec. 327. Exception for elections subject
				to recount under State law prior to certification.
							Sec. 328. Effective
				date.
						
						.
				404.Repeal of
			 exemption of Election Assistance Commission from certain Government contracting
			 requirements
				(a)In
			 generalSection 205 of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15325) is amended by striking subsection (e).
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into by the Election Assistance Commission on or
			 after the date of the enactment of this Act.
				405.Effective
			 dateExcept as otherwise
			 provided, this title and the amendments made by this title shall apply with
			 respect to the regularly scheduled general election for Federal office in
			 November 2010 and each succeeding election for Federal office.
			VVoter
			 registration
			501.Grants for
			 pre-registration of voters
				(a)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Election Assistance Commission shall establish a
			 pre-registration implementation grant program under which the Commission shall
			 make grants to eligible States.
				(b)Amount of
			 grant
					(1)In
			 generalThe amount of a grant under this section to any eligible
			 State shall be $500,000.
					(2)Awarding of implementation grants
						(A)In generalThe Election Assistance Commission shall
			 award pre-registration implementation grants during each year in which the
			 program is conducted.
						(B)One grant per StateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any eligible State under this
			 section over the duration of the program.
						(3)DurationThe program shall be conducted for a period
			 of 3 years.
					(c)Use of
			 funds
					(1)In
			 generalA State receiving a grant under this section shall use
			 the grant only for costs associated with establishing a pre-registration
			 program.
					(2)LimitationA
			 grant under this section may not be used for any costs incurred prior to the
			 date of the enactment of this Act.
					(d)Eligible
			 StateFor purposes of this section, the term eligible
			 State means any State that—
					(1)submits an
			 application to the Election Assistance Commission at such time and containing
			 such information as the Commission may specify, and
					(2)agrees to
			 implement a pre-registration program.
					(e)Pre-registration
			 programFor purposes of this section:
					(1)In
			 generalThe term pre-registration program means a
			 program under which the State pre-registers for voting purposes individuals
			 who—
						(A)have—
							(i)not
			 attained the age of 18, but
							(ii)either—
								(I)attained the age
			 of 16, or
								(II)received a valid
			 driver's license under the laws of the State, and
								(B)are otherwise
			 eligible to vote in such State.
						(2)Effect of
			 pre-registration on right to voteA voter pre-registration
			 program shall permit any individual who is pre-registered under such program to
			 vote in any election for which such individual is otherwise eligible to vote
			 which occurs on or after such individual's 18th birthday.
					(f)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated for grants under
			 this section such sums as may be necessary for fiscal years 2009 through
			 2011.
					(2)AvailabilityAny
			 amount appropriated pursuant to the authority under subsection (a) shall remain
			 available without fiscal year limitation until expended.
					502.Grants for
			 automatic re-registration of voters changing residence
				(a)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Election Assistance Commission shall establish an automatic
			 re-registration grant program under which the Commission shall make grants to
			 eligible States.
				(b)Amount of
			 grant
					(1)In
			 generalThe amount of a grant under this section to any eligible
			 State shall be $500,000.
					(2)Awarding of implementation grants
						(A)In generalThe Election Assistance Commission shall
			 award automatic re-registration implementation grants during each year in which
			 the program is conducted.
						(B)One grant per StateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any eligible State under this
			 section over the duration of the program.
						(3)DurationThe program shall be conducted for a period
			 of 3 years.
					(c)Use of
			 funds
					(1)In
			 generalA State receiving a grant under this section shall use
			 the grant only for costs associated with establishing an automatic
			 re-registration program.
					(2)LimitationA
			 grant under this section may not be used for any costs incurred prior to the
			 date of the enactment of this Act.
					(d)Eligible
			 StateFor purposes of this section, the term eligible
			 State means any State that—
					(1)submits an
			 application to the Election Assistance Commission at such time and containing
			 such information as the Commission may specify,
					(2)agrees to
			 implement an automatic re-registration program, and
					(3)certifies that
			 any automatic re-registration program has been tested and shown to accurately
			 update voters' registration status.
					(e)Automatic
			 re-registration programFor purposes of this section:
					(1)In
			 generalThe term automatic re-registration program
			 means a program under which, on a monthly basis, the State—
						(A)obtains permanent
			 change of address information from the Postal Service through its licensees
			 with respect to individuals moving to, from, or within such State, and
						(B)automatically
			 registers for voting purposes specified individuals residing in such State at
			 the specified individual's current permanent address.
						(2)Specified
			 individualThe term specified individual means, with
			 respect to any State, any individual—
						(A)with respect to
			 whom the State has obtained permanent change of address information from the
			 Postal service through its licensees, and
						(B)who is registered
			 to vote in such State before the change of permanent address.
						(3)Exception to
			 National Voter Registration Act of 1993 to enable automatic
			 registrationParagraph (1) of section 8(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6(d)) is amended by adding at the
			 end the following flush sentence:
						
							Subparagraph (B)(ii) shall not apply
				with respect to any removal carried out under an automatic re-registration
				program described in section 501(e) of the Voting Opportunities and Integrity in the Conduct of
				Elections Act of
				2008..
					(4)Compliance with
			 voter removal standardsExcept as otherwise provided by law, any
			 automatic re-registration program shall meet the requirements for removing
			 registrants from the official list of eligible voters under section 8 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6).
					(f)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated for grants under
			 this section such sums as may be necessary for fiscal years 2009 through
			 2011.
					(2)AvailabilityAny
			 amount appropriated pursuant to the authority under subsection (a) shall remain
			 available without fiscal year limitation until expended.
					503.Interoperability
			 of voter registration databases
				(a)Interoperability
					(1)Uniform
			 template and data transfer technologySubtitle C of title II of
			 the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.), as amended by this
			 Act, is amended by redesignating section 248 as section 249 and by inserting
			 after section 248 the following new section:
						
							249.Development of
				uniform template and provision of technology to ensure interoperability of
				voter registration databases
								(a)Uniform
				template
									(1)In
				generalThe Commission shall
				develop a uniform template for the maintenance and exchange of voter
				registration information contained in the computerized statewide voter
				registration list of participating States.
									(2)Data
				fieldsSuch template shall
				include data fields for the following information:
										(A)Full legal name.
										(B)Date of birth.
										(C)Digital signature image.
										(D)Social Security number.
										(b)Interoperable
				voter registration databases
									(1)In
				generalThe Commission shall
				establish a computerized system that is capable of communicating and exchanging
				data among participating States in an accurate, effective, and consistent
				manner.
									(2)Provision to
				StatesThe Commission shall
				provide access to the system to participating States for the purpose of
				transferring and exchanging voter registration data.
									(3)Participating
				State definedIn this
				subsection, the term participating State means a State that meets
				the interoperability requirements of section 298A(b).
									(c)Consultation
				with the Commissioner of Social Security on safeguardsThe
				Commission shall consult with the Commissioner of Social Security for the
				purpose of providing procedures for safeguarding Social Security numbers under
				the computerized system established under subsection
				(b).
								.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 248 the
			 following new item:
						
							
								Sec. 249. Development of uniform template
				and provision of technology to ensure interoperability of voter registration
				databases.
							
							.
					(b)Grants to
			 States for development of interoperable voter registration databases
					(1)In
			 generalSubtitle D of title II of the Help America Vote Act (42
			 U.S.C. 15321 et seq.), as amended by this Act, is amended by adding at the end
			 the following new part:
						
							7Interoperability requirements payments
								298.Interoperability
				requirements payments
									(a)In
				general
										(1)Interoperability
				requirements paymentsThe
				Commission shall make an interoperability requirements payment each year to
				participating States.
										(2)Participating
				State definedIn this part,
				the term participating State means a State that meets the
				interoperability requirements of section 298A(b).
										(b)Use of
				fundsA State receiving an interoperability requirements payment
				shall use the payment only to meet the requirements of section 298A(b).
									(c)Schedule of
				paymentsAs soon as practicable after the date of enactment of
				this subtitle, and not less frequently than once each calendar year thereafter,
				the Commission shall make interoperability requirements payments to States
				under this part.
									298A.Condition for
				receipt of funds
									(a)In
				generalA State is eligible to receive an interoperability
				requirements payment for a fiscal year if the chief executive officer of the
				State, or designee, in consultation and coordination with the chief State
				election official, has filed with the Commission a statement certifying that
				the State is in compliance with the requirements of subsection (b).
									(b)Interoperability
				requirementsThe
				interoperability requirements of this subsection are as follows:
										(1)Unique
				identifierThe State shall
				use the Social Security number of each legally registered voter in the State as
				the unique identifier required under section 303(a)(1)(A).
										(2)Uniform
				templateThe State shall use
				the uniform template developed under section 249(a) for voter information
				maintained in the computerized statewide voter registration list of the State
				under section 303(a).
										(3)Interoperable
				voter registration databasesThe State shall—
											(A)maintain the computerized statewide voter
				registration list under section 303(a) in a format that is compatible with the
				computerized system established by the Commission under section 249(b);
				and
											(B)provide voter
				registration information, upon request, to other participating States through
				the computerized system established under section 249(b).
											(4)Electronic poll
				booksThe State shall establish an electronic system through
				which local election officials can identify the appropriate location for
				registered voters to vote on the day of an election.
										298B.Authorization
				of appropriations
									(a)In
				generalThere are authorized
				to be appropriated for interoperability requirements payments under this part
				such sums as may be necessary.
									(b)AvailabilityAny amounts appropriated pursuant to the
				authority of subsection (a) shall remain available without fiscal year
				limitation until
				expended.
									.
					(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 297 the
			 following:
						
							
								PART 7—Interoperability requirements payments
								Sec. 298. Interoperability requirements payments.
								Sec. 298A. Condition for receipt of funds.
								Sec. 298B. Authorization of
				appropriations.
							
							.
					(c)Authorization
			 To use Social Security numbersSection 205(c)(2) of the Social
			 Security Act (42 U.S.C. 405(c)(2)) is amended by adding at the end the
			 following new subparagraph:
					
						(I)(i)It is the policy of the
				United States that any State (or any political subdivision of a State) may
				utilize the Social Security account numbers issued by the Commissioner of
				Social Security for the administration of any voter registration law.
							(ii)An agency of a State (or political
				subdivision thereof) charged with the administration of any voter registration
				law which did not use Social Security account numbers for identification under
				a law or regulation adopted before the date of the enactment of this
				subparagraph may require an individual to disclose his or her Social Security
				number to such agency solely for the purpose of administering such law.
							(iii)Any agency of a State (or any
				political subdivision thereof) which utilizes Social Security account numbers
				in the administration of voter registration laws in accordance with clause (i)
				shall provide such safeguards as the Commissioner of Social Security determines
				to be necessary or appropriate to protect the confidentiality of such Social
				Security account numbers.
							(iv)To the extent that any provision of
				Federal law enacted before the date of the enactment of this subparagraph is
				inconsistent with the policy set forth in clause (i), such provision shall, on
				and after that date, be null, void, and of no
				effect.
							.
				504.Clarification
			 of standards for determining matching of information provided with
			 applications
				(a)State
			 requirements for determination of validity of numbers
			 providedSection 303(a)(5)(A)(iii) of the Help America Vote Act
			 of 2002 (42 U.S.C. 15483(a)(5)(A)(iii)) is amended by striking the period at
			 the end and inserting the following: , except that the information
			 provided by an individual shall be sufficient to meet the requirements of this
			 subparagraph if, based on the information provided, the State is able to
			 determine the individual’s motor vehicle driver’s number or other personal
			 identification document number or the last four digits of the individual’s
			 Social Security number, or is able to locate one of those numbers in another
			 State record..
				(b)Standards for
			 determination of match of Social Security numbers
					(1)Requirements for
			 StatesSection 303(a)(5)(B) of such Act (42 U.S.C.
			 15483(a)(5)(B)) is amended by adding at the end the following new
			 clause:
						
							(iii)Matching
				standardsInformation
				provided by an applicant for voter registration shall be deemed to be validly
				matched with information maintained by the Commissioner of Social Security or
				with information in the database of the State motor vehicle authority for
				purposes of this subparagraph if it may be reasonably concluded that the
				applicant is substantially likely to be the same individual as an individual
				reflected in the database of the Social Security
				Administration.
							.
					(2)Procedures of
			 Commissioner of Social SecuritySection 205(r)(8) of the Social
			 Security Act (42 U.S.C. 405(r)(8)), as added by section 303(a)(5)(C) of the
			 Help America Vote Act of 2002, is amended by adding at the end the following
			 new subparagraph:
						
							(G)The Commissioner shall develop procedures
				consistent with the matching standard established under section
				303(a)(5)(B)(iii) of the Help America Vote Act of 2002 to improve the accuracy
				of the matching process under the agreements under this paragraph, including
				procedures to account for typographical errors and common variations in
				recording data. Such procedures shall be uniform, nondiscriminatory, and open
				to public
				scrutiny.
							.
					(c)StateFor
			 purposes of this section, the term State includes the District of
			 Columbia and any possession of the United States.
				VIVoter
			 caging
			601.Prohibition on
			 voter caging
				(a)DefinitionsIn
			 this section:
					(1)Voter caging
			 documentThe term voter caging document
			 means—
						(A)any
			 nonforwardable document that is sent to an individual at the address at which
			 such individual is registered or seeking to become registered as a voter in a
			 Federal election and that is returned to the sender or to a third party as
			 undelivered or undeliverable; and
						(B)any document
			 (other than a notice described in section 8(d) of the National Voter
			 Registration Act of 1993) that is sent to an individual at the address at which
			 such individual is registered as a voter in a Federal election and that
			 contains instructions to return the document to the sender or a third party but
			 is not so returned.
						(2)Voter caging
			 listThe term voter caging list means any list of
			 individuals compiled from voter caging documents.
					(3)Unverified list
			 matchThe term unverified list match means a list
			 produced by matching—
						(A)the identity of
			 registered voters or applicants for voter registration, with
						(B)the identity of
			 individuals who are ineligible to vote in the registrar’s jurisdiction, by
			 virtue of death, conviction, change of address, mental impairment, or
			 otherwise;
						unless the
			 information establishing the identity of the individual under both
			 subparagraphs (A) and (B) contains a signature, photograph, or unique
			 identifying number verifying the identity of the individual.(b)Conduct by
			 election officials prohibitedNo State or local election official
			 shall prevent an individual from registering or voting in any election for
			 Federal office, or permit in connection with any election for Federal office a
			 formal challenge under State law to an individual’s registration status or
			 eligibility to vote, if the sole basis for such decision or challenge is
			 evidence consisting of—
					(1)a voter caging
			 document or voter caging list;
					(2)an unverified
			 match list; or
					(3)notwithstanding
			 section 209 of the Help America Vote Act of 2002 (42 U.S.C. 15329), any other
			 evidence so designated for the purposes of this section by the Election
			 Assistance Commission.
					(c)Requirements
			 for challenges by persons other than election officials
					(1)Attestation of
			 first-hand knowledge of ineligibilityNo person, other than a
			 State or local election official, shall submit a formal challenge to an
			 individual’s eligibility to register to vote in an election for Federal office
			 or to vote in an election for Federal office unless the challenge—
						(A)sets forth in
			 writing the specific grounds for the ineligibility of the individual who is the
			 subject of the challenge; and
						(B)is subject to an
			 oath or attestation under penalty of perjury that such individual is ineligible
			 to register to vote or to vote in that election.
						(2)Prohibiting
			 challenges based on certain evidenceNo person shall submit a
			 formal challenge to an individual’s eligibility to register to vote in an
			 election for Federal office or to vote in an election for Federal office if the
			 sole basis for such challenge is evidence consisting of—
						(A)a voter caging
			 document or voter caging list;
						(B)an unverified
			 match list; or
						(C)notwithstanding
			 section 209 of the Help America Vote Act of 2002 (42 U.S.C. 15329), any other
			 evidence so designated for the purposes of this section by the Election
			 Assistance Commission.
						(3)Penalties for
			 knowing misconductWhoever knowingly challenges the eligibility
			 of any individual to register or vote or knowingly causes the eligibility of
			 such individuals to be challenged in violation of paragraph (1) or (2) with the
			 intent that one or more such individuals be disqualified from voting, shall be
			 fined not more than $50,000 for each such violation.
					(d)No effect on
			 National Voter Registration Act of 1993Nothing in this section
			 shall be construed to override the protections of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.).
				
